Citation Nr: 1532159	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR).  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant served in the Army Reserve beginning in July 1987 and ending in July 1995, which included a period of active duty for training from August 1987 to December 1987; he reenlisted in the Army Reserve beginning in December 2010 with periods of active duty for training including in July 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative determination of the VA Regional Office (RO) in Muskogee, Oklahoma.  In November 2014, the Board remanded the case to the RO for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The appellant first enlisted in the Army Reserve in July 1987 and his eligibility for Chapter 1606 benefits was established later that year; his benefits were terminated on August 30, 1990 due to unsatisfactory participation; he separated from the Selected Reserves in July 1995 and did not reenlist in the Selected Reserves until December 2010.  

2.  The Department of Defense (DOD) has determined that the appellant is not eligible for educational assistance under Chapter 1606, Title 10, of the United States Code, MGIB-SR. 


CONCLUSION OF LAW

The criteria for eligibility for MGIB-SR educational assistance benefits have not been met. 10 U.S.C.A. § 16132 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In this case, however, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

Merits of the Claim

The appellant claims that he is entitled to MGIB-SR educational assistance benefits under Chapter 1606 of Title 10 of the United States Code.  This program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  Educational benefits are available to a member of the Selected Reserve under Chapter 1606 when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).

Records in the file show that the appellant first enlisted in the Army Reserve in July 1987 and his eligibility for Chapter 1606 benefits was established later that year (after completing a period of active duty for training from July 1987 to December 1987).  A Department of Defense data record in September 2011 indicates that the appellant's eligibility for benefits under Chapter 1606 was terminated in August 30, 1990.  The appellant was notified of this by the RO in a September 2011 administrative determination.  After the appellant disputed this decision, the RO sought additional information from the Department of Defense.  In response to a request from the RO, the Department of Defense in December 2011 stated that the appellant was not authorized benefits under Chapter 1606 because his eligibility was terminated on August 30, 1990, due to unsatisfactory participation.  

The appellant continued his appeal for benefits and submitted evidence in support of his claim that he has met the requirement for eligibility for Chapter 1606 benefits.  Specifically, he submitted DD Form 2384-1, Notice of Basic Eligibility (NOBE), signed by his unit commanding officer or designee in January 2012, which indicates that he met the eligibility criteria for the Selected Reserve Educational Assistance program authorized in Chapter 1606 from December 20, 2010.  (Service department records show he had reenlisted in the Selected Reserve through the Army in December 2010.)  In a May 2012 statement, the appellant argued that the RO decided his case incorrectly because VA in September 2011 had essentially construed his application as a claim to resume his "GI Bill" instead of as a claim to receive the GI Bill as a "new benefit that is available to me according to my reenlistment contract."  He stated that in signing a new 6-year contract, the GI Bill was included as a benefit to him.  He felt that VA was wrong to deny him benefits based on his prior service.  

In November 2014, the Board remanded the appellant's case to the RO in order to obtain clarification from the Department of Defense as to whether the appellant is eligible for Chapter 1606 benefit assistance.  It was noted at the time that it was unclear if the Department of Defense records had been updated in light of the fact that the appellant had reenlisted with the Army Reserve, was serving pursuant to a 6-year contract, and had been issued an NOBE indicating that December 20, 2010 was the date of basic eligibility for Chapter 1606 benefits.  In response to the RO's March 2015 request, the Department of Defense stated that there was no change to its former response to the RO.  It reiterated that the appellant's eligibility for Chapter 1606 benefits had been terminated since August 30, 1990, i.e., for over 24 years.  It further explained that the appellant's eligibility had initially been established in 1987, on his first 6-year contract with the Selected Reserve, and that subsequent enlistments were "irrelevant."  As to the NOBE signed by his commanding officer or designee in January 2012, the Department of Defense asserted that such a signed form did not confer eligibility upon its completion alone, allowing the appellant to circumvent the eligibility requirements, and in fact it characterized the NOBE from the appellant's unit as "false and fraudulent."  Clearly, the Department of Defense reply demonstrates that based upon the facts of this case, the service department found the appellant to be ineligible for educational assistance under Chapter 1606.  

Based upon the evidence of record, the Board finds that the service department has verified that the appellant is not eligible for MGIB-SR education benefits.  The appellant has submitted no additional evidence to indicate that the service department has determined that he is eligible for the MGIB-SR program. 

The Board reiterates that the determination of the appellant's eligibility is made by the Department of Defense, and despite a determination of eligibility made by a unit commander or designee in relation to a current enlistment, the appellant was not in fact eligible for the MGIB-SR program due to unsatisfactory participation in connection with a prior enlistment.  The service department considered but then rejected the appellant's contentions that he should be eligible based on his reenlistment contract.  Therefore, his claim for educational benefits must be denied.

The Board also notes that in its response to the RO's March 2015 request for clarification on the appellant's eligibility status, the Department of Defense indicated that it was aware that VA had issued prior MGIB-SR Chapter 1606 benefit payments to the appellant as late as 1988.  In a supplemental statement of the case in April 2015, the RO acknowledged that the appellant received benefits for his enrollment at Del Mar College.  The appellant does not deny that he received Chapter 1606 benefits previously, and he does not dispute that such benefits were terminated in August 1990 due to unsatisfactory participation.  Actually, he has made no comments regarding his earlier receipt of the benefits or their termination.  He also does not dispute that he has reenlisted in the Selected Reserve many years after he was last discharged from the Selected Reserve (a service department record shows he was discharged in July 1995), and that he has reapplied for the same benefits.  Nevertheless, as made clear by the service department, the appellant cannot automatically reestablish eligibility to Chapter 1606 benefits with a new enlistment, contrary to the appellant's belief.  Further, as earlier noted, the VA (and, by extension, the Board) is bound to accept any determination made by the Department of Defense (and not a specific unit) regarding a claimant's Chapter 1606 eligibility.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  The regulations clearly state that determinations of eligibility dates for Chapter 1606 benefits are within the sole purview of the Armed Forces; no such authority has been delegated to any other source.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  

The Board also observes that the period of eligibility for Chapter 1606 benefits expires, generally, on the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance or, if earlier, the date the reservist is separated from the Selected Reserves.  38 C.F.R. § 21.7550(a).  A reservist who has separated from the Selected Reserve may reestablish eligibility for Chapter 1606 benefits by rejoining the Selected Reserve within one year from the date of separation.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, Para. 1.03 (July 7, 2011).  Recognizing that the service department ultimately determines the appellant's eligibility for benefits, the Board also notes that records in the file show that the appellant was previously eligible for benefits in 1987 and was discharged from the Selected Reserve in July 1995.  There is no evidence, and the appellant does not contend, that he rejoined the Selected Reserve within a year of his separation, in order to reestablish eligibility for Chapter 1606 benefits.  Thus, even if his benefits had not been terminated in 1990 on the basis of unsatisfactory participation (many years prior to his separation), his eligibility for benefits would certainly have been terminated when he left the Selected Reserves and did not reaffiliate with the Selected Reserve within one year, thus precluding any reestablishment of such benefits.  

The Board finds that there is no indication that further development or an additional request for service department verification would substantiate the appellant's claim as to this matter.  In cases such as this where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal seeking entitlement to VA educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


